HOOD, Judge.
This is a workmen’s compensation suit instituted by Leroy J. Darby against Gray-co Marine Corporation and Travelers Insurance Company. Judgment was rendered by the trial court in favor of defendants, and plaintiff has appealed.
The trial judge found that plaintiff had failed to carry the burden of proof necessary to establish his alleged disability. We have reviewed all of the evidence and agree with the findings of the trial judge. We conclude, therefore, that there is no error in the judgment rendered by the district court rejecting plaintiff’s demands.
The judgment appealed from is affirmed. The costs of this proceeding are assessed to plaintiff-appellant.
Affirmed.